Title: To Alexander Hamilton from Jeremiah Olney, 28 November 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 28th. Novr. 1792
Sir

Agreeable to my expectation, as communicated in a former letter; Welcome Arnold Esqr. has commenced a Suit against me for the detention &c. of his Brigantine Neptune, in not granting a permit to Mr. Edward Dexter (who Received from him a Collusive Transfer of the Cargo) to unload, while his Bond in Suit remained unpaid.
Mr. Dexter has also commenced a Suit for refusing him the usual Credit on the Transfer of Mr. Arnold. These Suits are brought to the State Court to be held in this Town on the 17th day of December next. I have written Mr. Channing on the Subject, and should he deem it expedient to have another Attorney to assist him in the Prossecution of this Business, I shall think myself authorized to engage one, more especially as it is of great moment that Such Collusive Transfers (ment to seek a Credit in evasion of the Law) be effectually Checked in their infancy.

I have the Honor to be   Respectfully   Sir   Your Most Obed. Hum. Serv.

Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury

